MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Jun 03 2020, 10:54 am
court except for the purpose of establishing
                                                                           CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Valerie K. Boots                                         Myriam Serrano
Marion County Public Defender Agency                     Deputy Attorney General
Indianapolis, Indiana                                    Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Robert Wright,                                           June 3, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-3012
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Angela Dow
Appellee-Plaintiff.                                      Davis, Judge
                                                         Trial Court Cause No.
                                                         49G16-1910-CM-39057



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-3012 | June 3, 2020                   Page 1 of 6
[1]   Robert Wright appeals his conviction for invasion of privacy, a class A

      misdemeanor. We affirm.


                                        Facts and Procedural History

[2]   Wright’s mother, K.W., obtained a protective order against him on September

      9, 2019. Prior to the issuance of the protective order, Wright had been staying

      at K.W.’s house, which was a unit in a duplex she shared with her nephew,

      M.C., who lived in the other unit in the duplex. 1 On September 30, 2019,

      Indianapolis Metropolitan Police Officer Joshua Reese served Wright with the

      protective order and explained to him that “he couldn’t have any contact with

      his mother and that he couldn’t be on the property.” Transcript Volume II at

      11.


[3]   On October 5, 2019, Wright and his girlfriend were living in a car that he had

      moved “from in front of the house over to across the alley.” Id. at 6. At some

      point, Wright and M.C. had an argument and M.C. or a neighbor called the

      police. 2 Officer Reese responded to the call and, upon arriving, he observed

      Wright “standing smack dab in the middle of the yard.” Id. at 12. Wright was

      arrested for violating the protective order, and the State charged him with

      invasion of privacy, a class A misdemeanor.




      1
       At trial, K.W. responded to the court’s question and identified the pair of addresses associated with the
      duplex.
      2
        During direct examination, K.W. indicated M.C. called the police, and during cross-examination, she
      stated “Allen called . . . right next door; he lives right next door.” Transcript Volume II at 7.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3012 | June 3, 2020                       Page 2 of 6
[4]   At the bench trial, the court admitted a copy of the protective order which states

      Wright shall be removed and excluded from K.W’s residence and “is ordered to

      stay away from the residence” of K.W. Exhibits Volume at 5. It further states

      Wright is “ordered to stay away from the following place(s) that is/are

      frequented by” K.W., and then lists the address associated with K.W.’s part of

      the duplex. Id. During cross-examination K.W. responded to the question, “So,

      ma’am, so he didn’t come to your . . . ,” and stated: “No sir . . . my nephew, who

      lives next door, was coming up to take out some trash” and Wright “started

      talking to him and they had a disagreement.” Transcript Volume II at 7.

      Answering a follow-up question, she continued: “Robert was across the street

      and then when he saw my nephew he came across this way, back over towards

      the house, and he went forward and argued with my nephew.” Id. at 8. When

      the court asked K.W. how long Wright lived across the street, she answered: “He

      didn’t – he didn’t . . . my house sits on the alley – our house sits (inaudible) your

      Honor, and he just moved across the alley. He didn’t have any place to go

      because I kicked him out. They just wanted to stay there for nothing and not get

      a place.” Id. at 8-9. When the court asked if, when she obtained the protective

      order, he was “told he couldn’t come near your house,” she answered

      affirmatively. Id. at 8. During cross-examination Officer Reese responded to the

      question, “You can’t say for sure if it was [the address associated with K.W.’s

      nephew’s part of the duplex] or [the address associated with K.W.’s part of the

      duplex],” and stated: “It’s the same house; it’s just a double.” Id. at 12.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3012 | June 3, 2020   Page 3 of 6
[5]   After the State rested its case, Wright moved for a voluntary dismissal under Ind.

      Trial Rule 41(B), which the court denied. Wright was convicted as charged and

      was sentenced to 180 days, with ten days executed and 170 served on probation,

      and to see a mental health counselor.


                                                   Discussion

[6]   The issue is whether the evidence is sufficient to sustain Wright’s conviction.

      When reviewing the sufficiency of the evidence to support a conviction, appellate

      courts must consider only the probative evidence and reasonable inferences

      supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). It is the

      factfinder’s role, not that of appellate courts, to assess witness credibility and

      weigh the evidence to determine whether it is sufficient to support a conviction.

      Id. We will affirm unless no reasonable factfinder could find the elements of the

      crime proven beyond a reasonable doubt. Id. The evidence is sufficient if an

      inference may reasonably be drawn from it to support the verdict. Id. at 147.


[7]   Ind. Code § 35-46-1-15.1 provides that a person who knowingly or intentionally

      violates a protective order to prevent domestic or family violence or harassment

      commits invasion of privacy, a class A misdemeanor. In this case, Wright was

      charged with knowingly violating a protective order to prevent domestic or

      family violence or harassment.


[8]   Wright only disputes the knowing element of the violation of the protective

      order and argues that neither K.W.’s nor Officer Reese’s testimony permitted

      an inference that he understood the protective order prohibiting him from being


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3012 | June 3, 2020   Page 4 of 6
       on his mother’s property meant he could not be in the yard of the duplex

       communicating with a resident of its other unit. He contends the facts that the

       house on the lot was a duplex and he went into the yard during an argument

       with the other resident leaves a reasonable doubt as to his mens rea.


[9]    The State maintains the evidence is sufficient and argues: K.W. told Wright he

       could no longer live in her home and she obtained a protective order; he had

       knowledge that a protective order prevented him from being at her house, yet

       he lived in a car across the alley from her house; despite that he was aware that

       he had to stay away, he entered the yard of the structure in which K.W. resided;

       and that nothing in the record indicates the yard to the property was split or

       separated in any way to indicate it was not part of her property.


[10]   Wright’s contention that he did not understand the protective order, which he

       admits prohibited him from “being on his mother’s property,” Appellant’s Brief at

       7, prevented him from entering the yard of her residence is unavailing. “A

       person engages in conduct ‘knowingly’ if, when he engages in the conduct, he is

       aware of a high probability that he is doing so.” Ind. Code § 35-41-2-2(b). The

       protective order required him to “stay away” from K.W.’s address; however,

       when Officer Reese arrived, he observed Wright standing “smack dab in the

       middle” of the yard. Exhibits Volume at 5. Transcript Volume II at 12. In light

       of the record and the reasonable inferences supporting the verdict, we find

       Wright acted with a high probability that he was violating the protective order.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3012 | June 3, 2020   Page 5 of 6
[11]   To the extent Wright cites to Tharp v. State, 942 N.E.2d 814 (Ind. 2011), we

       note that the issue in Tharp was the defendant’s knowledge of the existence of

       the protective order at all. “[I]t appear[ed] that the only evidence that Tharp

       knew of the protective order was from Pitzer telling him about it – at the same

       time she told him it was no longer valid.” 942 N.E.2d at 817. This fell short of

       “substantial evidence of probative value from which a finder of fact could find

       beyond a reasonable doubt that Tharp knowingly violated a protective order.”

       Id. at 818. More specifically, “the evidence [was] insufficient that Tharp

       received adequate notice of the protective order.” Id. Here, Wright stayed at

       K.W.’s residence before she kicked him out. Moreover, Officer Reese served

       Wright with the protective order and explained that he could not have contact

       with her or be on the property. Thus, we find the circumstances in this case do

       not parallel those found in Tharp.


[12]   For the foregoing reasons, we affirm Wright’s conviction.


[13]   Affirmed.


       Najam, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3012 | June 3, 2020   Page 6 of 6